Citation Nr: 0030289	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-13 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a positive 
tuberculosis skin test.

3.  Entitlement to service connection for low back, hip, and 
shoulder pain due to parasite exposure in Southeast Asia.  

4.  Entitlement to service connection for a skin disability 
to include chloracne as a result of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of St. Louis, Missouri, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for chemical 
dependency and entitlement to a compensable evaluation for a 
right elbow scar were included in the June 1999 Statement of 
the Case, as well as the June 1999 Substantive Appeal.  
However, the veteran indicated that he wished to withdraw 
these issues at the October 1999 hearing.  Therefore, these 
issues are not currently on appeal.  

The issues of whether new and material evidence has been 
presented to reopen the veteran's claim for entitlement to 
service connection for PTSD and entitlement to service 
connection for a skin disability to include chloracne as a 
result of exposure to Agent Orange will be addressed in the 
remand section at the end of this decision.  





FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
a positive skin test for tuberculosis, and for other evidence 
of tuberculosis; post service medical records show a positive 
skin test for tuberculosis in February 1994, but continue to 
be negative for evidence of a diagnosis for tuberculosis.  

2.  The service medical records are negative for evidence of 
low back pain, hip pain, and shoulder pain, and are also 
negative for evidence of parasite infection.  

3.  The post service medical records indicate that the 
veteran was seen for low back and hip pain in 1980, but are 
entirely negative for evidence of shoulder pain or parasite 
infection; current medical records are negative for a 
diagnosis of low back, hip, and shoulder pain due to parasite 
exposure.  


CONCLUSIONS OF LAW

1.  A positive skin test for tuberculosis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309, 3.371 (1999). 

2.  Low back pain, hip pain, and shoulder pain due to 
parasite exposure was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for disabilities as a result of active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  

I. Positive Skin Test for Tuberculosis

The veteran contends that service connection is merited for 
the residuals of a positive skin test for tuberculosis.  

If tuberculosis becomes manifest to a degree of 10 percent 
within three years of separation from active service, then it 
is presumed to have been incurred during active service, even 
though there is no evidence of tuberculosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the three year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods, but service connection and evaluation may be 
assigned only from the date of such diagnosis or other 
evidence of clinical activity.  A notation of inactive 
tuberculosis of the reinfection type at induction or 
enlistment definitely prevents the grant of service 
connection under 38 C.F.R. § 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.  Pleurisy with effusion with 
evidence of diagnostic studies ruling out obvious 
nontuberculous causes will qualify as active tuberculosis.  
The requirements for presumptive service connection will be 
the same as those for tuberculous pleurisy. Tuberculous 
pleurisy and endobronchial tuberculosis fall within the 
category of pulmonary tuberculosis for the purpose of service 
connection on a presumptive basis.  Either will be held 
incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under 38 C.F.R. § 3.307(a)(2).  Service connection 
for miliary tuberculosis involving the lungs is to be 
determined in the same manner as for other active pulmonary 
tuberculosis. 38 C.F.R. § 3.371 (1999).

The service medical records are negative for evidence of a 
positive skin test for tuberculosis.  The July 1968 
separation examination was negative for tuberculosis, and a 
chest X-ray study obtained at that time was normal.  

The post service medical records indicate that the veteran 
was afforded a chest X-ray study in March 1980.  No 
abnormalities were identified.  

Private medical records from Occupational Medicine Associates 
dated February 1994 show that the veteran had a positive 
tuberculosis skin test.  A chest X-ray study was normal.  An 
additional chest X-ray study was obtained in September 1994.  
The lungs were clear except for a small nodule in the left 
base, which was felt to be a nipple shadow.  A follow up view 
was recommended.  

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1999.  He testified that he had not been 
diagnosed with tuberculosis.  However, he added that he had 
never had a positive skin test for tuberculosis prior to 
entering active service.  He added that the doctors at 
Occupational Medicine Associates had told him his positive 
test was related to his service in Vietnam.  See Transcript.  

The Board finds that entitlement to service connection for a 
positive skin test for tuberculosis is not merited.  The 
service medical records are negative for evidence of a 
positive skin test for tuberculosis, and are also negative 
for a diagnosis of tuberculosis.  Although the veteran has 
had a positive tuberculosis skin test, this was not obtained 
until February 1994, which is more than 25 years after the 
veteran's discharge from service, and more than 22 years 
after the end of the presumptive period.  Furthermore, there 
is no current medical evidence indicating that he has ever 
been diagnosed with active tuberculosis nor is there any 
radiographic evidence thereof.  A mere positive tuberculosis 
skin test is not a diagnosis of a disability.  The veteran 
has testified that he has never been diagnosed as having 
tuberculosis.  

A veteran must have the disability for which he seeks service 
connection at time of application for VA benefits and not 
merely have findings indicative of the claimed disability.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Therefore, as the veteran has 
not submitted evidence of a current disability that can be 
associated with his positive tuberculosis skin test, 
entitlement to service connection for this disability is not 
merited.  

In reaching this decision, the Board notes that the duty to 
assist has been completed for this claim.  All records that 
have been identified by the veteran have been obtained and 
associated with the claims folder.  In particular, the 
records from Occupational Medicine Associates that were noted 
by the veteran at the October 1999 hearing as being of 
particular importance are contained in the record.  As noted 
above, there is no evidence of a current diagnosis of a 
disability for which service connection may be established, 
and the veteran has testified that he has never had a 
diagnosis of tuberculosis.  Therefore, there is no reasonable 
possibility that additional assistance would aid in 
substantiating the veteran's claim, and the duty to assist 
the veteran in the development of his claim has been 
completed.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 § 5103A(a)(2) (2000) (to be condified at 
38 U.S.C.A. § 5103A(a)(2)).   

II. Back, Hip, and Shoulder Pain due to Parasite Exposure

The veteran argues that his pain of the low back, hips, and 
shoulders is the result of exposure to parasites in Vietnam.  

At this juncture, the Board notes that the veteran was denied 
entitlement to service connection for back pain in a July 
1992 rating decision.  The veteran was informed of this 
decision and provided with his appellate rights in a July 
1992 letter.  He did not submit a notice of disagreement with 
this decision within one year of notice thereof.  Therefore, 
the July 1992 decision is final, and the Board will consider 
only that aspect of the veteran's claim which concerns pain 
due to parasite exposure.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  

A review of the service medical records is completely 
negative for evidence of pain of the low back, hips, or 
shoulders, and for evidence of parasite exposure or 
infection.  The July 1968 discharge examination found that 
the spine, upper extremities, and lower extremities were 
normal.  

The post service evidence includes private records dated 
March 1980.  These records show that the veteran complained 
of low back and right hip pain.  He had a history of 
intermittent low back pain for the past two years.  An X-ray 
study of the right hip obtained at that time revealed a tiny 
os acetabulum, which was a developmental variant.  There was 
no evidence of pathologic osseous or joint variation.  
Following examination, the diagnosis was probably lumbosacral 
strain.  

August 1994 private medical records note that the veteran had 
been hospitalized for a strained back 20 to 25 years ago.  

The remainder of the post service medical records are 
negative for evidence of low back, hip, or shoulder pain.  
There is no post service medical evidence of parasite 
exposure.  

At the October 1999 hearing, the veteran testified that he 
had never sustained a trauma to his back.  He stated that a 
VA doctor had told him that his pain was the result of some 
type of bacteria.  He added that another VA doctor had told 
him that American doctors were not familiar with this type of 
bacteria.  The veteran said that he had never undergone any 
special testing to identify the presence of parasites.  See 
Transcript.  

The Board finds that entitlement to service connection for 
low back, hip, and shoulder pain due to parasite exposure in 
Southeast Asia is not warranted.  The service medical records 
are completely negative for evidence of low back, hip, or 
shoulder pain, and are completely negative for evidence of 
any exposure to, infection from, or a disability as a result 
of parasites.  The post service medical records show 
treatment for low back strain in 1980.  The 1980 records are 
entirely negative for evidence of parasite infection, as are 
the remainder of the medical records.  There is no evidence 
of treatment for back, hip, or shoulder pain subsequent to 
1980.  The veteran testified that he has been told by VA 
doctors that his pain is the result of bacteria from Vietnam.  
However, all of the veteran's VA treatment records from prior 
to October 1999 appear to have been obtained, and are 
completely negative for evidence of parasite infection.  The 
Board notes the veteran's sincere belief that his pains are 
the result of parasite infection, but he is not a doctor, and 
is not competent to express an opinion as to the etiology of 
his pains.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As noted above, a veteran must have the claimed disability at 
time of application for VA benefits.  See Degmetich v. Brown, 
104 F.3d 1328, 1331-33 (Fed. Cir. 1997); also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Therefore, as there 
is no evidence of the veteran's claimed disability during 
active service, and no medical evidence from a competent 
medical authority to show that the veteran currently has the 
disability for which he seeks service connection, entitlement 
to service connection for low back, hip, and shoulder pain 
due to parasite exposure in Southeast Asia is not merited.  

The Board notes that the duty to assist has been completed 
for this claim.  All records that have been identified by the 
veteran have been obtained and associated with the claims 
folder.  The VA treatment records noted by the veteran at his 
hearing have been obtained.  There is no medical evidence of 
a current diagnosis of a disability related to parasite 
infection, or even of current low back, hip, or shoulder 
pain.  The Board finds that there is no reasonable 
possibility that additional assistance would aid in 
substantiating the veteran's claim, and the duty to assist 
the veteran in the development of his claim has been 
completed.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 § 5103A(a)(2) (2000) (to be condified at 
38 U.S.C.A. § 5103A(a)(2)).   


ORDER

Entitlement to service connection for a positive tuberculosis 
skin test is denied. 

Entitlement to service connection for low back, hip, and 
shoulder pain due to parasite exposure in Southeast Asia is 
denied. 


REMAND

The veteran contends that he has developed a skin disability 
as a result of exposure to Agent Orange during active 
service.  

The veteran was afforded VA examinations of his skin in 
December 1998.  The diagnoses were chloracne secondary to 
Agent Orange exposure, and scars, most of them secondary to 
chloracne from Agent Orange exposure.  

The Board notes that the veteran had service in Vietnam from 
May 1966 to May 1967.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307 (a)(6).  

Chloracne or other acneform diseases consistent with 
chloracne are among the diseases associated with exposure to 
an herbicide agent during active service.  38 C.F.R. 
§ 3.309(e).  Chloracne or other acneform disease consistent 
with chloracne must become manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6).  

Although the record is negative for evidence of chloracne 
within one year of the veteran's last exposure to Agent 
Orange during active service, the regulations pertaining to 
the presumptive period for service connection for chloracne 
due to Agent Orange exposure are not meant to limit service 
connection to disabilities that appear within the one year 
period.  Rather, the regulations are intended to ease the 
establishment of service connection for disabilities that are 
diagnosed during this period.  A medical opinion that relates 
a veteran's current disability to active service may still 
provide a basis for a grant of service connection even if the 
presumptive period has ended.  When a disease is first 
diagnosed after service, service connection may therefore be 
established by evidence demonstrating that the disease was in 
fact "incurred" during the veteran's service.  Hardin v. 
West, 11 Vet. App. 74 (Feb. 9, 1998).  Therefore, the 
December 1998 diagnosis creates a basis for a possible grant 
for service connection.  

However, the December 1998 VA examiner who opined that the 
veteran's chloracne is due to Agent Orange exposure did not 
have an opportunity to review the veteran's claims folder 
prior to reaching this diagnosis.  Furthermore, the 
examination report indicates that the veteran informed the 
examiner that he developed skin lesions approximately two to 
three months following his exposure to Agent Orange.  He also 
stated that he had been treated for chloracne on several 
occasions since discharge from active service.  The Board 
notes that this history does not appear to be supported by 
evidence contained in the claims folder, as the record is 
negative for a diagnosis of chloracne prior to December 1998.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that a medical history provided by a lay 
person is not necessarily accurate, and does not become so 
merely because it is transcribed by a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  This suggests 
that a medical opinion that is based in part upon an 
unsupported lay history may not be entirely accurate.  
Therefore, the Board finds that the veteran should be 
scheduled for an additional VA examination of the skin in 
order to obtain a medical opinion as to the nature and 
etiology of his claimed skin disability after the examiner 
has had an opportunity to review the veteran's medical 
records.  

The veteran further contends that he has developed PTSD as a 
result of active service.  The veteran states that he worked 
in military intelligence in Vietnam, and that his duties 
included pulling enemy corpses out of rivers and searching 
them for useful information.  Furthermore, he notes that his 
unit was exposed to mortar and sniper fire.  

The record indicates that entitlement to service connection 
for PTSD was denied in a July 1992 rating decision.  The 
veteran was informed of this decision and provided with his 
appellate rights in a July 1992 letter.  He did not submit a 
notice of disagreement with this decision within one year of 
notice thereof.  Therefore, the July 1992 decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran submitted a request to reopen his claim for 
entitlement to service connection for PTSD in October 1998.  
Entitlement to service connection for PTSD was denied in a 
March 1999 rating decision.  The veteran submitted a notice 
of disagreement with this decision in May 1999, and a 
Statement of the Case was issued in June 1999.  However, 
there is no indication that the provisions of 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) concerning new and material 
evidence and the reopening of previously denied claims were 
ever considered in the March 1999 rating decision.  Moreover, 
neither the June 1999 Statement of the Case or a January 2000 
Supplemental Statement of the Case provided the veteran with 
the laws and regulations pertaining to new and material 
evidence and the reopening of previously denied claims.  The 
Board must consider the veteran's appeal on the basis of 
whether or not new and material evidence has been presented 
to reopen his claim for service connection for PTSD.  
However, the veteran must be provided with these laws and 
regulations before the Board may consider his appeal on this 
basis in order to protect his right to due process.  

The record shows that the veteran was afforded a VA 
psychiatric examination in December 1998.  The diagnoses 
included PTSD with depression.  The record indicates that 
this examination was considered at the time of the March 1999 
rating decision.  The basis of the denial of PTSD was that 
there was no credible evidence in support of the veteran's 
claimed stressors.  However, the Board notes that the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
has never been contacted in order to attempt to verify the 
veteran's stressors.  The Board finds that an attempt to 
verify these stressors must be made prior to reaching a 
decision in this matter: 

The VA has a duty to make reasonable efforts to assist a 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 § 5103A(a)(1) (2000) (to be condified at 
38 U.S.C.A. § 5103A(a)(1)).   Therefore, in order to assist 
the veteran in the development of his claims and to afford 
him due process, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for chloracne or 
other skin disabilities and for PTSD 
since discharge from active service.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  

2.  The veteran should be contacted and 
asked to provide a statement with a 
detailed description of the stressful 
incidents he believes resulted in the 
development of his claimed PTSD.  He 
should be requested to provide, to the 
best of his ability, the dates of all the 
stressful incidents, the locations of 
where these incidents occurred, the names 
and rank of the people involved, the 
names of the units to which they were 
assigned, and the names of the units to 
which the veteran was assigned.  The 
importance of this information as well as 
its accuracy to the success of his claim 
should be stressed to the veteran.  After 
receipt of this statement, the RO should 
compile a list of his claimed stressors 
as well as other relevant information.  
The veteran's previous statements, his 
testimony at the October 1999 hearing, 
and his personnel records should be 
utilized in the preparation of this list.  
If the veteran fails to provide the 
requested statement, the RO should 
compile the stressor list on the basis of 
the veteran's previous statements, 
testimony, and personnel records alone.  
The RO should then contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-
3197 and request that a search be 
conducted in order to obtain any and all 
information that would tend to prove or 
disprove the occurrence of the veteran's 
claimed stressors.  

3.  Following the receipt of the reply 
from the USASCRUR, if and only if one or 
more of the veteran's claimed stressors 
are considered to have been verified, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his claimed PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination, and the 
examination report should indicate that 
the folder has been reviewed.  All 
indicated tests and studies should be 
conducted.  The examiner should be 
provided with a list of any or all 
stressors that were considered verified 
by the USASCRUR.  It should be stressed 
to the examiner that only those stressors 
that have been verified are to be 
considered in the evaluation of the 
veteran for PTSD, and that any stressors 
which have not been verified are to be 
disregarded.  Following the completion of 
the examination, the review of the 
veteran's medical records, and the review 
of the list of verified stressors, the 
examiner should attempt to provide the 
following opinions: 1) Does the veteran 
currently have PTSD? 2) If the veteran is 
found to have PTSD, is it as likely as 
not that the PTSD is the result of one or 
more of the verified stressors?  The 
reasons and bases for these opinions 
should be provided.  

4.  The veteran should be afforded a VA 
dermatological examination to ascertain 
the nature and etiology of his claimed 
skin disability.  If possible, the 
examination should be conducted by the 
same examiner who conducted the December 
1998 VA examinations.  The claims folder 
should be made available to the examiner 
for review before the examination, and 
the examination report should indicate 
that the folder was reviewed.  All 
indicated tests and studies should be 
conducted.  After the completion of the 
examination and the review of the claims 
folder, the examiner should be requested 
to attempt to provide the following 
opinions 1) Does the veteran currently 
have a skin disability? If so, what is 
the diagnosis? 2) If the veteran is found 
to have a skin disability, is it as 
likely as not that this skin disability 
developed secondary to exposure to Agent 
Orange during active service?  The 
reasons and bases for these opinions 
should be provided.  If there is a 
difference in the diagnoses and opinions 
expressed in the December 1998 VA 
examinations, an explanation for the 
variance should be provided.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The issue of entitlement to 
service connection for PTSD should be 
considered on the basis of whether or not 
new and material evidence has been 
presented to reopen the veteran's claim 
that was previously denied in July 1992.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Any pertinent laws and regulations not 
previously furnished to the veteran 
should be provided, including those 
pertaining to the finality of previously 
denied decisions and new and material 
evidence, if necessary.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

